—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 1, 1998, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The defendant made out a prima face case for summary judgment. In opposition, the plaintiff did not raise any triable issues of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the *290complaint (see, Zuckerman v City of New York, 49 NY2d 557). S. Miller, J. P., O’Brien, McGinity and Feuerstein, JJ., concur.